Case 1:19-6F-86275-BLE Degumaahss Filed OSHGZD Rage doef 2 of 2

SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner Chase &. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner Michael Vitaliano, Esq., Associate
MANHATTAN LONG ISLAND
1 Penn Piaza, Suite 5315 1103 Stewart Avenue, Suite 200
New York, New York 10119 Garden City, New York 11530
Telephone: (212) 349-9000 Telephone: (516) 678-2800
Facsimile: (212) 349-9003 Facsimile: (516) 977-1977
Femail: edi@saponepetrillo.com —_——— TI E-mail: william@saponepetrilio.com
BY ECF | SDC SDNY
be
\ QOCUMENT June 19, 2020
\\ | BLECTRONICALLY FILED
Honorable Denise L. Cote
; a | DOC # =
United States District Judge (2s

 

 

United States District Court | DATE FILED:

Southern District of New York

500 Pearl Street 0
Np

New York, New York 10007

Re: United States v. Zaquan McCutchen ip
Dkt. No.: 19-CR-275 IY

Dear Judge Cote:

Tam CJA counsel to Defendant Zaquan McCutchen in the above-referenced matter. I write
to respectfully request that the Court modify Mr. McCutchen’s conditions of release to permit him
to travel to the Northern District of New York on either Friday June 26, 2020 or Friday, July 3,
2020.

Mr. McCutchen is seeking permission to visit with his father, whom he has not seen in
more than five years. Mr. McCutchen’s father resides at 3022 Albany Street, Schenectady, NY —
12304, and Mr. McCutchen would like to travel to Schenectady for the day to visit with him. Mr.
McCutchen intends to take Greyhound, or similar bus service, from New York City to Schenectady
and return by bus the same day. In order to facilitate the hours-long bus ride in each direction, Mr.
McCutchen is also seeking to have his curfew extended to 10:00 p.m.

By way of background, Mr. McCutchen made his initial appearance on March 19, 2019
before the Honorable James L. Cott. Judge Cott ordered Mr. McCutchen’s pretrial release on a
$250,000 personal recognizance bond, to be signed by six financially responsible people, home
detention with electronic monitoring and travel restricted to the Southern and Eastern Districts of
New York. On December 30, 2019, Your Honor modified Mr. McCutchen’s condition of release
from home detention with electronic monitoring to a curfew enforced by location monitoring, with
the curfew hours to be set at the discretion of Pretrial Services. Mr. McCutchen has, at all times,
remained compliant with all of the conditions of his release.

 
Case 1:19-6F-86275-BLE Degumaahess led QSUG2AY Rage g@l Z of 2

I have spoken with Pretrial Services, by officer Jonathan Lettieri, and they have no
objection to this request. The government defers to Pretrial's position.

Your Honor’s consideration is greatly appreciated.

Respectfully submitted,

/sf Edward V. Sapone
Edward V. Sapone

cc: A.U.S.A. Frank Balsamello
A.U.S.A. Matthew Hellman
P.T.S.O. Jonathan Lettieri

Denied,
So Ordered: June 25, 2020

fla bec

VIDENISE COTE
United ftates District Judge

 
